                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY                 :                    CIVIL ACTION
                               :
     v.                        :
                               :
PENNSYLVANIA DEPARTMENT OF     :
CORRECTIONS, INMATE ACCOUNTING :
And CYNTHIA LINK               :                    NO. 19-1589

                                        ORDER


       NOW, this 2nd day of July, 2019, upon consideration of plaintiff Quintez Talley’s

application to proceed in forma pauperis (Document No. 1), his prison account statement,

and his pro se Complaint, it is ORDERED that:

       1.     Pursuant to 28 U.S.C. § 1915, plaintiff is GRANTED LEAVE to proceed in

forma pauperis.

       2.     The complaint is deemed filed.

       3.     Pursuant to 28 U.S.C. § 1915(b), plaintiff Quintez Talley, # KY-5091, shall

pay the filing fee of $350 regardless of the outcome of this case.

       4.     The Complaint is DISMISSED WITHOUT PREJUDICE.

       5.     The Warden or other appropriate official at SCI-Fayette is directed to assess

an initial filing fee of 20% of the greater of (a) the average monthly deposits to Talley’s

prison account; or (b) the average monthly balance in Talley’s prison account for the six-

month period immediately preceding the filing of this case, and forward the initial payment

assessed to be credited to Civil Action No. 19-1589, to the Clerk of Court at the following

address:
                         Clerk of the United States District Court
                         for the Eastern District of Pennsylvania
                         Room 2609
                         601 Market Street
                         Philadelphia, Pennsylvania 19106.

        6.       In each succeeding month when the amount in Talley’s prison account

exceeds $10.00, the Warden or other appropriate official shall calculate and collect a

payment equaling twenty percent (20%) of the preceding month’s income credited to

Talley’s prison account until the fee is paid and forward that amount, to be credited to

Civil Action No. 19-1589, to the Clerk of Court at the above address.

        7.       Plaintiff is GRANTED LEAVE to file an amended complaint within thirty (30)

days of the date of this Order, provided he can state a plausible, timely claim for relief

against a proper defendant. 1

        8.       If plaintiff files an amended complaint, the Clerk shall not make service

unless ordered to do so by the Court.

        9.       If plaintiff fails to file an amended complaint within thirty days, his case will

be dismissed for failure to prosecute.

        10.      The Clerk of Court is directed to forward a copy of this Order to the Warden

of SCI Fayette.



                                          /s/ TIMOTHY J. SAVAGE J.




1 Any individual or entity that is not listed in the caption of the amended complaint will not be treated as a
defendant.

                                                      2
